Dear Mr. Sheets:
You have requested the opinion of this office concerning whether a Hospital Service District may acquire, by lease, and operate facilities outside of its district boundaries in light of the "Enhanced Ability to Compete" amendments to the statutes governing hospital service districts.
As you are aware, this office rendered Opinion Number 89-341 on this issue which concluded, "a hospital service district may provide care only within the district boundaries as designated by the police jury".  This opinion, while not referring specifically to the "Enhanced Ability to Compete" amendments of 1984 and 1985, was not rendered without consideration of those amendments.
With regard to hospital service district boundaries, we are of the opinion that the original statute when construed with the "enhancing" amendments provides mechanisms for dealing with the issue of facilities outside the boundary of the district.
R.S. 46:1051 A provides that "police juries may create hospital service districts whose boundaries overlap those of other hospital service districts." Paragraph B of the same section further provides that "police juries are further authorized . . . to alter the boundaries of any hospital service district, provided that no such boundary change shall cause an impairment of the obligations of any contract of the hospital service district." Thus, the police jury, which is the creating authority of hospital service districts, may create overlapping districts, or may, subsequent to their creation, alter the boundaries of districts so that they may overlap.
While this authority is clearly granted by the statute to the police jury, we do not find any authority in the law, including the "enhancing" amendments for allowing the hospital service district board of commissioners on its own to extend its boundaries without the concurrence of the police jury.
However, R.S. 46:1077 which was added in the 1985 "enhancing" amendments provides authority for the board of commissioners of a hospital service district to contract with or engage in a joint venture or cooperative endeavor with virtually any entity, "to offer, provide, promote, establish, or sell a hospital health service . . ."  Such action can be taken by the board of commissioners of the district without the participation of the police jury.  By such action, a district may extend services into an area outside its boundaries through a cooperative endeavor with another entity and, by this means, lease space outside of its boundaries and provide for the management and operation of such leased space.
In summary, boundaries of the district may be altered, even to the extent that they overlap other hospital service districts, by the police jury, or the board of commissioners may enter into a wide range of agreements with other entities to provide health services outside of the district's boundaries. However, the hospital service district's board of commissioners may not, on its own, extend its services into an area outside its boundaries.
I trust that this answers you inquiry.  Please advise if we may be of further assistance in this matter.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: GLENN R. DUCOTE Assistant Attorney General
GRD:240